                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LAURA GREENWAY,                              :   CIVIL ACTION NO. 1:17-CV-1578
                                             :
                    Plaintiff                :   (Chief Judge Conner)
                                             :
             v.                              :
                                             :
NANCY A. BERRYHILL,1                         :
                                             :
                    Defendant                :

                                        ORDER

      AND NOW, this 31st day of January, 2019, upon consideration of the

motion (Doc. 11) for default judgment by plaintiff Laura E. Greenway (“Greenway”)

wherein Greenway avers that defendant Nancy A. Berryhill (“Berryhill”) and the

Attorney General of the United States have failed to file an answer and Certified

Copy of the Transcript of the Administrative Record, (id. ¶ 11), but it appearing

that Greenway has not yet requested entry of default by the Clerk of Court, see FED.

R. CIV. P. 55(a), and that entry of default is a prerequisite to the entry of default

judgment, see United States v. Knier, No. 1:18-CV-00553, 2018 WL 3064227, at *2

(M.D. Pa. June 21, 2018) (quoting 10A CHARLES ALAN WRIGHT ET AL., FEDERAL

PRACTICE AND PROCEDURE § 2682 (3d ed. 2007)); see also Husain v. Casino Control

Comm’n, 265 F. App’x 130, 133 (3d Cir. 2008) (same), it is hereby ORDERED that




      1
        Due to the Federal Vacancies Reform Act, 5 U.S.C. § 3345 et seq., former
acting Commissioner of Social Security Nancy A. Berryhill is currently presiding
as the Deputy Commissioner for Operations of the Social Security Administration.
For consistency purposes, however, we continue to refer to Ms. Berryhill as “the
Commissioner.”
Greenway’s motion (Doc. 11) for entry of default judgment is DENIED without

prejudice to refiling of same after entry of default against Berryhill.2




                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner, Chief Judge
                                         United States District Court
                                         Middle District of Pennsylvania




      2
         We note that this matter was stayed from December 28, 2018 through
January 30, 2019 by the court’s omnibus order governing civil case operations
during the lapse in certain appropriations for the United States Department of
Justice. See In re Certain Matters Pending Before All of the Various Courts of the
U.S. Dist. Court for the Middle Dist. of Pa., No. 1:18-MC-729, Docs. 1, 5 (M.D. Pa.).
The government’s alleged default predated and accordingly is not attributable
to the lapse in appropriations or the omnibus stay.
